DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/16/21 is acknowledged. The traversal is on the grounds that the Lack of Unity in the last Office action does not establish that each and every feature of the subject matter that is common to claims 1-22 is known in the prior art, and that Group I and Group II share a corresponding Special Technical Feature of the claimed heat-transfer promoting agent. This is not found persuasive because Group I is drawn to estimating thermal characteristics, whereas Group II is drawn to reducing or cancelling a value of thermal resistance. Therefore, the characteristics of estimating thermal characteristics and a reducing agent per se are different technical features between Groups I and II. Claim 19 is common to Group I, therefore, claim 19 is joined to Group I. Claims 20-22 of Group II are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2, 6, and 12-18 are objected to because of the following informalities:  
In claim 2, --a-- should be added before “thickness” in line 3.
In claim 6, --the-- should be added before “two” in line 5.

In claim 13, --,-- should be added after “composition” in line 4; and “is” should be replaced with --and are-- in line 6.
In claim 14, --,-- should be added after “characteristics” in line 3, and after “composition” in line 4; “is contact” should be changed to --and are contacted-- in line 6; and --a-- should be added before “single” in line 7.
In claim 15, --a-- should be added before “contact” in line 3, before “value” and after “of” in line 4, after “and” in line 5, and before “thickness” in line 8; it is not clear what are the “bog-standard values” recited in line 6; there is lack of antecedent basis in the claim for the object being measured having pieces, as stated by “per piece thereof” in line 9; and --the-- should be added before “contact” and after “and” in line 10.
In claim 16, --a-- should be added before “contact” in line 3, before “value” and after “of” in line 4, after “and” in line 5, before “total” in line 12, and before “contacted” in line 14; it is not clear what are the “bog-standard values” recited in line 6; and --the-- should be added before both “thermal” in line 12.
In claim 17, --a-- should be added before “contact” in line 3, and before both “thermal” in line 4; it is not clear what object’s “contact thermal resistance, a value of thermal resistance, and thermal conductivity” for estimating the thermal characteristics is referring to, as recited in lines 3-4; --the-- should be added before “thermal” in lines 5 and 21; there is lack of antecedent basis in the claim for “the heat conducting materials” in lines 17 and 23-24; and “one another” should be changed to --by-- in line 24.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104312098 et al [hereinafter Xu] (see attached translation).
Referring to claim 19, Xu discloses a reducing agent as recited in claim 19, the agent comprising distilled water and sodium nitrite, which is useful for providing a stable heat-conducting material (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2418477 to Ogushi et al [hereinafter Ogushi] in view of Xu.
Referring to claim 1, Ogushi discloses a measurement device (10) (figure 1; paragraphs 14, 18, 21, 23, 28, 32, 33) for estimating thermal characteristics comprising:
a measurement sample unit (24);
a heat generating source unit (21-23) that has heat sensors (23a) for detecting heat radiating toward the measurement sample unit (24), and that heats the measurement sample unit (24);
a heat cooling source unit (25-27) that has heat sensors (25a) for detecting heat radiating from the measurement sample unit, and that cools the measurement sample unit; and
a support unit (30) provided for the measurement sample unit (24), the heat generating source unit (21-23), and the heat cooling source unit (25-27);
wherein the units are sequentially stacked (figure 1); the measurement sample unit has a three-layer structure consisting of an object to be measured (W) for estimating thermal characteristics, and heat conducting materials (24a, 24b) that sandwich the object (W); the heat conducting materials (24a, 24b) are adhered to the heat generating source unit (21-23) and the heat cooling source unit (25-27) through a reducing agent for a value of interfacial contact thermal resistance comprising a heat-transfer promoting agent (39, 40) therebetween (paragraph 28); and the object to be measured (W) for estimating thermal characteristics and the heat conducting materials (24a, 24b) are adhered to one another through at least one of physical contact, chemical contact, and chemical bond contact-contact (paragraph 26).
Ogushi does not disclose the heat-transfer promoting agent including high purity water selected from the group consisting of heavy water, distilled water, and ion-exchanged water, and at least one selected from the group consisting of (i) a surface active agent selected from the group consisting of a cationic surfactant, a nonionic surfactant, an anionic surfactant, and an ampholytic surfactant, (ii) a water-soluble polymer selected from the group consisting of carboxy methyl cellulose, polyethylene glycol, and polyvinyl alcohol, (iii) a builder selected from the group consisting of sodium sulfate, sodium sulfite, sodium carbonate, ammonium sulfite, ammonium carbonate, sodium phosphate, sodium silicate, ammonium silicate, ammonium phosphate, sodium phosphite, ammonium phosphite, sodium nitrate, sodium nitrite, ethylenediaminetetraacetic acid, ethylenediamine, and ammonium ethylenediaminetetraacetate, and (iv) a metallic surface stabilizer selected from the group consisting of triazine trithiol metallic salt, benzotriazole hydrochloride, ethylenediaminetetraacetic acid, ethylenediaminetetraacetic acid - lactic acid, resorcin, t-butylphenol, and aminophenyl aniline.
However, Xu discloses a material comprising distilled water and sodium nitrite, which is useful for providing a stable heat-conducting material (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Ogushi with a heat-transfer promoting agent including distilled water and sodium nitrite, as suggested by Xu, in order to provide a stable heat-conducting material.

Referring to claim 2, Ogushi in view of Wu disclose a device having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Ogushi further discloses that the system uses a length measuring device (micrometer) to measure a thickness of at least one of the measurement sample unit and the object to be measured for estimating thermal characteristics (paragraph 31).

Referring to claim 3, Ogushi in view of Wu disclose a device having all of the limitations of claim 3, as stated above with respect to claim 1, wherein Ogushi further discloses a load unit (30), which is provided with a load measurement device (30d), and which applies a load onto the measurement sample unit (W) (paragraphs 21, 22).

Referring to claim 4, Ogushi in view of Wu disclose a device having all of the limitations of claim 4, as stated above with respect to claim 3, wherein Ogushi further discloses that the load unit (30) has a load cell (30b, 30c) that conducts the load onto the object to be measured (W) for estimating thermal characteristics, and a circuit (14) that converts deformation which is detected in the load cell by the load measurement device (30d) into a signal so that the measured load can be indicated by a load indicator (53), but does not explicitly disclose the signal being a voltage.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ogushi in view of Wu so that the signal is an electrical signal that is a voltage in order to provide the load indication by the load indicator, and since the use of the particular type of signal claimed by applicant, i.e., a voltage, is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular signal claimed by applicant is considered to be the use of alternate types of signals that a person having ordinary skill in the art at the time the invention was made would have been able to provide using routine experimentation in order to provide a signal as already suggested by Ogushi.

Referring to claim 5, Ogushi in view of Wu disclose a device having all of the limitations of claim 5, as stated above with respect to claim 1, wherein Ogushi further discloses that the heat generating source unit consists of a heat insulation material (37), a heat generating source (21) that indwells with joining to an insulating resin (32) which contacts the heat insulation material (37), and a metallic block (23) which contacts the insulating resin at a side of the measurement sample unit (24), and the heat insulation material (37), the heat generating source (21), and the metallic block (23) are sequentially stacked (figure 1), and contacting thereof is bonding by a molecular adhesive agent (32).

Referring to claim 6, Ogushi in view of Wu disclose a device having all of the limitations of claim 6, as stated above with respect to claim 1, wherein Ogushi further discloses that the measurement sample unit (24) is the three-layer structure consisting of the heat conducting materials of two metallic plates (24a, 24b), and the object to be measured (W) for estimating thermal characteristics sandwiched therebetween; and the heat conducting materials of the two metallic plates (24a, 24b) and the object to be measured (W) are adhered through at least one of the physical contact, the chemical contact, and the chemical bond contact (paragraph 26).

Referring to claim 7, Ogushi in view of Wu disclose a device having all of the limitations of claim 7, as stated above with respect to claim 1, wherein Ogushi further discloses that at least one of thermal spaces (the air space that is filled by 39, 40), which have a permissible value of thermal resistance, a permissible affectedness of volatility, independence of pressurization, and independence of distance of a gap, are provided between the measurement sample unit (24) and a metallic block (23) in the heat generating source unit (21-23) which contacts thereto, and between the measurement sample unit  (24) and a metallic block (25) in the heat cooling source unit (25-27) which contacts thereto (paragraphs 16, 20, 26).

Referring to claim 8, Ogushi in view of Wu disclose a device having all of the limitations of claim 8, as stated above with respect to claim 1, wherein Ogushi further discloses at least one of thermal spaces (the air space that is filled by 39, 40), which have a permissible value of thermal resistance, a permissible affectedness of volatility, independence of pressurization, and independence of distance of a gap, are provided between the heat conducting material (24a) in the measurement sample unit (24) and a metallic block (23) in the heat generating source unit (21-23) which contacts thereto, and between the heat conducting material (24b) in the measurement sample unit (24) and a metallic block (25) in the heat cooling source unit (25-27) which contacts thereto, and the thermal spaces are filled with the heat-transfer promoting agent (paragraphs 16, 20, 26, 28).

Referring to claim 9, Ogushi in view of Wu disclose a device having all of the limitations of claim 9, as stated above with respect to claim 1, wherein Ogushi further discloses that the heat conducting materials (24a, 24b) and the object to be measured (W) for estimating thermal characteristics are adhered through at least one of the chemical contact through a heat-transfer promoting agent and/or the chemical bond contact through a molecular adhesive agent (32) (paragraphs 16, 20).

Referring to claim 11, Ogushi in view of Wu disclose a device having all of the limitations of claim 11, as stated above with respect to claim 1, wherein Ogushi further discloses that the measurement sample unit (24) is the three-layer structure, and the object to be measured (W) for estimating thermal characteristics is a piece or plural pieces of measuring sheets having 0.001mm to 20mm of thickness per piece (paragraph 24).

Referring to claim 12, Ogushi in view of Wu disclose a device having all of the limitations of claim 12, as stated above with respect to claim 1, wherein Ogushi further discloses that the measurement sample unit (24) has a single set or stacked plural sets of the three-layer structure in which the object to be measured (W) for estimating thermal characteristics is sandwiched between the heat conducting materials (24a, 24b).

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

Claims 17 and 18 would be allowable if amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A measurement device for estimating thermal characteristics, wherein a sample that is embedded in a hardened material from an un-crosslinked liquid-silicone liquiform rubber composition is in the object to be measured (claims 13 and 14); wherein the measurement device is used for measuring a value of a contact thermal resistance between the object to be measured for estimating thermal characteristics and the heat conducting materials in the three-layer structure, and a value of a thermal resistance and a thermal conductivity of the object to be measured for estimating thermal characteristics, as bog-standard values of an identical object to be measured for estimating thermal characteristics (claims 15 and 16).
A measurement method for estimating thermal characteristics comprising measuring the thermal characteristics of a value of contact thermal resistance, a value of thermal resistance, and a thermal conductivity by using a measurement device for estimating thermal characteristics as claimed (claim 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure by teaching measuring thermal characteristics, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
6/22/21